NO. 07-09-0050-CV

                                       IN THE COURT OF APPEALS

                             FOR THE SEVENTH DISTRICT OF TEXAS

                                                 AT AMARILLO

                                                     PANEL C

                                             FEBRUARY 11, 2009

                                  ______________________________


                          IN RE MERCHANT DERLES JONES, RELATOR

                                 _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              ON PETITION FOR WRIT OF MANDAMUS


         Relator, Merchant Derles Jones, has filed a petition for writ of mandamus1

complaining of the Honorable Abe Lopez’s order authorizing the Texas Department of

Criminal Justice-Institutional Division to make payment to the Potter County District Clerk

out of his inmate trust account. For the reasons explained herein, we deny Relator’s

petition.




         1
           Relator, an inm ate, did not pay a filing fee nor file an affidavit of indigence in this original proceeding.
To avoid the waste of the judicial resources that would be required to form ally determ ine Relator’s status, we
apply Rule 2 of the Texas Rules of Appellate Procedure and suspend the operation of Rules 5 and 12, for the
lim ited purpose of perm itting Relator to proceed on this m atter in forma pauperis. See Brown v. Robinson,
262 S.W .3d 928 (Tex.App.–W aco 2008, no pet.). See also Higgins v. Randall County Sheriff’s Office, 193
S.W .3d 898 (Tex. 2006).
       Other than a general request for mandamus relief, Relator does not specify what

ministerial act he seeks to compel. Neither has Relator complied with Rule 52.3 of the

Texas Rules of Appellate Procedure. That rule requires one seeking extraordinary relief,

such as a writ of mandamus, to include with his petition the identity of all parties and

counsel, table of contents, index of authorities, statement of the case, statement of

jurisdiction, issues presented, statement of facts, argument, prayer, and an appendix. In

addition, the appendix must include, among other items, a certified or sworn copy of the

order or document complained of. In this case, the order complained of is the order which

Relator alleges authorized funds from his inmate trust account to pay court costs to the

Potter County District Clerk. Notwithstanding that Relator is proceeding pro se, he is still

obligated to comply with rules of procedure. Holt v. F.F. Enterprises, 990 S.W.2d 756, 759

(Tex.App.–Amarillo 1998, pet. denied). The deficiencies of Relator’s petition include, but

are not limited to, the absence of a certified or sworn copy of the order complained of.


       Accordingly, Relator’s petition for writ of mandamus is denied.




                                                 Patrick A. Pirtle
                                                     Justice




                                             2